DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claim(s) 1, 12, 23, and 27 of the current application 17/174017 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 16 of co-pending Application No. 17/174013 corresponding to US 2021/0258974 A1 in view of Babaei et al. (US 2021/0218503 A1).	
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Current Application 17/174017				Co-pending Application 17/174013
1. A user equipment (UE) for wireless communication, comprising:
a memory; and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
identify a collision between a first uplink transmission and a second uplink transmission, wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission; and
cancel the second uplink transmission based at least in part on a threshold delay period,
wherein the threshold delay period is based at least in part on a UE processing capability and a minimum processing timeline capability, and wherein the second uplink transmission is canceled before a first overlapping symbol of the first uplink transmission and the second uplink transmission (taught by “cancel the second uplink transmission during a defined time period, wherein the defined time period has an end point before a first overlapping symbol of the first uplink transmission and the second uplink transmission”).

23. A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising:
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to:
identify a collision between a first uplink transmission and a second uplink transmission, wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission; and
cancel the second uplink transmission based at least in part on a threshold delay period,
wherein the threshold delay period is based at least in part on a UE processing capability and a minimum processing timeline capability, and wherein the second uplink transmission is canceled before a first overlapping symbol of the first uplink transmission and the second uplink transmission (taught by “cancel the second uplink transmission during a defined time period, wherein the defined time period has an end point before a first overlapping symbol of the first uplink transmission and the second uplink transmission”).

27. An apparatus for wireless communication, comprising:
means for identifying a collision between a first uplink transmission and a second uplink transmission, wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission; and
means for canceling the second uplink transmission based at least in part on a threshold delay period,
wherein the threshold delay period is based at least in part on an apparatus processing capability and a minimum processing timeline capability, and wherein the second uplink transmission is canceled before a first overlapping symbol of the first uplink transmission and the second uplink transmission (taught by “cancel the second uplink transmission during a defined time period, wherein the defined time period has an end point before a first overlapping symbol of the first uplink transmission and the second uplink transmission”).



16. A user equipment (UE) for wireless communication, comprising:
a memory; and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:
identify a collision between a first uplink transmission and a second uplink transmission, wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission; and
cancel the second uplink transmission during a defined time period,
wherein the defined time period has an end point before a first overlapping symbol of the first uplink transmission and the second uplink transmission, wherein the first overlapping symbol is based at least in part on a processing time and an offset, and wherein the defined time period has a start point based at least in part on a triggering event for the first uplink transmission or a UE capability.

12. A method of wireless communication performed by a user equipment (UE), comprising:
identifying a collision between a first uplink transmission and a second uplink transmission, wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission; and
canceling the second uplink transmission based at least in part on a threshold delay period,
wherein the threshold delay period is based at least in part on a UE processing capability and a minimum processing timeline capability, and wherein the second uplink transmission is canceled before a first overlapping symbol of the first uplink transmission and the second uplink transmission (taught by “cancelling the second uplink transmission during a defined time period, wherein the defined time period has an end point before a first overlapping symbol of the first uplink transmission and the second uplink transmission”).


1. A method of wireless communication performed by a user equipment (UE), comprising:
identifying a collision between a first uplink transmission and a second uplink transmission, wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission; and
cancelling the second uplink transmission during a defined time period,
wherein the defined time period has an end point before a first overlapping symbol of the first uplink transmission and the second uplink transmission, wherein the first overlapping symbol is based at least in part on a processing time and an offset, and wherein the defined time period has a start point based at least in part on a triggering event for the first uplink transmission or a UE capability.



 	Co-pending application 17/174013 recites all the elements of independent claims 1, 12, 23, and 27 of the current application 17/174017 except for canceling the second uplink transmission based at least in part on a threshold delay period, wherein the threshold delay period is based at least in part on a UE processing capability and a minimum processing timeline capability.
However, Babaei discloses cancelling the second uplink transmission based at least in part on a threshold delay period ([0242]: UE cancels the low priority UL transmission starting from Tproc,2+d1 (=threshold delay period)), wherein the threshold delay period is based at least in part on a UE processing capability and a minimum processing timeline capability ([0242]: Tproc,2+d1 is based on Tproc,2 corresponding to UE processing time capability, wherein the minimum processing time may be extended by d2 symbols).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the UE to cancel the second uplink transmission, as taught by Co-pending application 17/174013, starting from Tproc,2+d1 that is based on Tproc,2 corresponding to UE processing time capability, wherein the minimum processing time may be extended by d2 symbols, as taught by Babaei.
Doing so resolves a collision between UL transmission with different priorities (Babaei: [0241]).

Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.	Such claim limitation(s) is/are: means for identifying and means for canceling in claim(s) 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	For example, according to [0041] of the PGPub 2021/02590018 A1, the means for identifying and canceling “may include, for example, one or more of antenna 252, demodulator 254, MIMO detector 256, receive processor 258, transmit processor 264, TX MIMO processor 266, modulator 254, controller/processor 280, or memory 282”, wherein the means for identifying is described to “[identify] a collision between a first uplink transmission and a second uplink transmission, wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission” and the means for canceling is described to “[cancel] the second uplink transmission based at least in part on a threshold delay period, wherein the threshold delay period is based at least in part on a UE processing capability and a minimum processing timeline capability, and wherein the second uplink transmission is canceled before a first overlapping symbol of the first uplink transmission and the second uplink transmission”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim(s) 8-9 and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claims 8 and 19 recite the limitation "the minimum timeline processing capability".  There is insufficient antecedent basis for this limitation in the claim. The limitation should probably be “the minimum processing timeline capability”.	Claims 9 and 20 are rejected based on their dependency to claims 8 and 19, respectively. 

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim(s) 1, 5, 10-12, 16, 21-23, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US 2021/0218503 A1).

Regarding claim 1, Babaei discloses A user equipment (UE) for wireless communication, comprising (Fig. 15: wireless device 1502):
a memory (Fig. 15: memory 1512); and
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (Fig. 15: data processing system 1524 coupled to memory 1512):
identify a collision between a first uplink transmission and a second uplink transmission ([0241]-[0242]: UE resolves collision between overlapping UL transmissions), wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission ([0241]-[0242]: the overlapping UL transmissions include a high priority UL transmission (=first/high priority UL transmission) and a low priority UL transmission (=second/low priority UL transmission)); and
cancel the second uplink transmission based at least in part on a threshold delay period ([0242]: UE cancels the low priority UL transmission starting from Tproc,2+d1 (=threshold delay period)),
wherein the threshold delay period is based at least in part on a UE processing capability and a minimum processing timeline capability ([0242]: Tproc,2+d1 is based on Tproc,2 corresponding to UE processing time capability, wherein the minimum processing time may be extended by d2 symbols), and wherein the second uplink transmission is canceled before a first overlapping symbol of the first uplink transmission and the second uplink transmission ([0241]-[0242]: to resolve the collision between the UL transmissions with different priorities, “cancel the low-priority UL transmission starting from Tproc,2+d1 after the end of PDCCH scheduling the high-priority transmission”).

Regarding claim 12, Babaei discloses A method of wireless communication performed by a user equipment (UE), comprising (Fig. 15: wireless device 1502):
identifying a collision between a first uplink transmission and a second uplink transmission ([0241]-[0242]: UE resolves collision between overlapping UL transmissions), wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission ([0241]-[0242]: the overlapping UL transmissions include a high priority UL transmission (=first/high priority UL transmission) and a low priority UL transmission (=second/low priority UL transmission)); and
canceling the second uplink transmission based at least in part on a threshold delay period ([0242]: UE cancels the low priority UL transmission starting from Tproc,2+d1 (=threshold delay period)),
wherein the threshold delay period is based at least in part on a UE processing capability and a minimum processing timeline capability ([0242]: Tproc,2+d1 is based on Tproc,2 corresponding to UE processing time capability, wherein the minimum processing time may be extended by d2 symbols), and wherein the second uplink transmission is canceled before a first overlapping symbol of the first uplink transmission and the second uplink transmission ([0241]-[0242]: to resolve the collision between the UL transmissions with different priorities, “cancel the low-priority UL transmission starting from Tproc,2+d1 after the end of PDCCH scheduling the high-priority transmission”).

Regarding claim 23, Babaei discloses A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising (Fig. 15, [0133]: wireless device 1502 comprises a memory 1512 including non-transitory computer readable mediums storing instructions):
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to (Fig. 15, [0133]: wireless device 1502 comprises a data processing system 1524 executing the instructions):
identify a collision between a first uplink transmission and a second uplink transmission ([0241]-[0242]: UE resolves collision between overlapping UL transmissions), wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission ([0241]-[0242]: the overlapping UL transmissions include a high priority UL transmission (=first/high priority UL transmission) and a low priority UL transmission (=second/low priority UL transmission)); and
cancel the second uplink transmission based at least in part on a threshold delay period ([0242]: UE cancels the low priority UL transmission starting from Tproc,2+d1 (=threshold delay period)),
wherein the threshold delay period is based at least in part on a UE processing capability and a minimum processing timeline capability ([0242]: Tproc,2+d1 is based on Tproc,2 corresponding to UE processing time capability, wherein the minimum processing time may be extended by d2 symbols), and wherein the second uplink transmission is canceled before a first overlapping symbol of the first uplink transmission and the second uplink transmission ([0241]-[0242]: to resolve the collision between the UL transmissions with different priorities, “cancel the low-priority UL transmission starting from Tproc,2+d1 after the end of PDCCH scheduling the high-priority transmission”).

Regarding claim 27, Babaei discloses An apparatus for wireless communication, comprising (Fig. 15: wireless device 1502):
means for identifying a collision between a first uplink transmission and a second uplink transmission ([0241]-[0242]: UE resolves collision between overlapping UL transmissions), wherein the first uplink transmission is a high priority uplink transmission and the second uplink transmission is a low priority uplink transmission ([0241]-[0242]: the overlapping UL transmissions include a high priority UL transmission (=first/high priority UL transmission) and a low priority UL transmission (=second/low priority UL transmission)); and
means for canceling the second uplink transmission based at least in part on a threshold delay period ([0242]: UE cancels the low priority UL transmission starting from Tproc,2+d1 (=threshold delay period)),
wherein the threshold delay period is based at least in part on an apparatus processing capability and a minimum processing timeline capability ([0242]: Tproc,2+d1 is based on Tproc,2 corresponding to UE processing time capability, wherein the minimum processing time may be extended by d2 symbols), and wherein the second uplink transmission is canceled before a first overlapping symbol of the first uplink transmission and the second uplink transmission ([0241]-[0242]: to resolve the collision between the UL transmissions with different priorities, “cancel the low-priority UL transmission starting from Tproc,2+d1 after the end of PDCCH scheduling the high-priority transmission”).

Regarding claim(s) 5 and 16, Babaei discloses all features of claim(s) 1 and 12 as outlined above. 
Babaei discloses wherein the UE processing capability is a minimum UE processing capability of a set of UE processing capabilities determined for a set of carriers on which the second uplink transmission is to be conveyed ([0242]: the UE processing time capability for the carrier has a minimum processing time of the high priority channel that may be extended by d2 symbols, i.e., 0, 1, or 2 symbols reported by UE capability (=set of UE processing capabilities). [0241]-[0242], [0244]: the overlapping between the high priority and low priority UL transmissions occur on the same carrier. [0094]: the uplink transmissions from the wireless device take place simultaneously on carriers that have the same or different frequency bands).

Regarding claim(s) 10 and 21,  Babaei discloses all features of claim(s) 1 and 12 as outlined above. 
Babaei discloses wherein the UE processing capability is based at least in part on at least one of a downlink processing capability or an uplink processing capability for a carrier associated with at least one of the first uplink transmission or the second uplink transmission ([0242]: UE processing time capability corresponds to the carrier for a high priority channel with minimum processing time that may be extended by d2 symbols reported by UE capability (=UL processing capability) for high priority UL transmission (=first UL transmission)).

Regarding claim(s) 11 and 22, Babaei discloses all features of claim(s) 10 and 21 as outlined above. 
Babaei discloses wherein the UE processing capability is based at least in part on at least one of a first UE processing capability of a first channel or a second UE processing capability of a second channel ([0242]: UE processing time capability corresponds to a high priority channel (=first channel) with minimum processing time that may be extended by d2 symbols reported by UE capability (=first UE processing capability) for high priority UL transmission).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 2-3, 6-8, 13-14, 17-19, 24-25, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2021/0218503 A1) in view of Ahn et al. (US 2022/0104222 A1).

Regarding claim(s) 2, 13, 24, and 28, Babaei discloses all features of claim(s) 1, 12, 23, and 27 as outlined above. 
While Babaei discloses in [0242] Tproc,2+d1 correspond to the carrier where high priority UL transmission overlaps with low priority UL transmission, Babaei does not disclose, but Ahn discloses wherein the UE processing capability is based at least in part on an uplink subcarrier spacing of a carrier that is to convey the second uplink transmission ([0116]-[0117]: smallest SCS within a UE Capability is used for UE PUSCH timing capability, see equation 4. [0108]-[0110]: equation 4 is T′.sub.proc,2=max((N.sub.2+d.sub.2,1)(2048+144)*k*2.sup.−u*T.sub.c,d.sub.2,2), where Tproc,2 is maximized by μ which is one of (μDL, μUL). μUL is the SCS of a UL BWP in which the PUSCH is to be transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the Tproc,2+d1, as taught by Babaei, on the smallest SCS within a UE Capability that is further based on μUL which is the SCS of a UL BWP in which the PUSCH is to be transmitted, as taught by Ahn.
Doing so reduces the processing load of the UE (Ahn: [0117]).

Regarding claim(s) 3, 14, 25, and 29, Babaei discloses all features of claim(s) 1, 12, 23, and 27 as outlined above. 
While Babaei discloses in [0242] Tproc,2+d1 correspond to the carrier where high priority UL transmission overlaps with low priority UL transmission, Babaei does not disclose, but Ahn discloses wherein the UE processing capability is based at least in part on a minimum subcarrier spacing of a set of subcarrier spacings of a set of carriers ([0116]-[0117]: smallest SCS within a UE Capability is used for μDL value for determining the UE PUSCH timing capability, see equation 4. [0108]-[0110]: equation 4 is T′.sub.proc,2=max((N.sub.2+d.sub.2,1)(2048+144)*k*2.sup.−u*T.sub.c,d.sub.2,2), where Tproc,2 is maximized by μ which is one of (μDL, μUL). μUL is the SCS of a UL BWP in which the PUSCH is to be transmitted), and
wherein the set of carriers includes at least one of ([0110]: DL BWP in which DCI scheduling a PUSCH is transmitted and UL BWP in which the PUSCH is to be transmitted):
a first carrier on which a physical downlink control channel triggering the first uplink transmission is conveyed,
a second carrier on which the second uplink transmission is to be conveyed ([0110]: UL BWP in which the PUSCH is to be transmitted),
a third carrier on which the first uplink transmission is to be conveyed, or
a fourth carrier on which a physical downlink control channel triggering the second uplink transmission is conveyed ([0110]: DL BWP in which DCI scheduling a PUSCH is transmitted. [0048]: PDCCH carries the DCI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the Tproc,2+d1, as taught by Babaei, on the smallest SCS within a UE Capability that is further based on μUL which is the SCS of a UL BWP in which the PUSCH is to be transmitted, as taught by Ahn.
Doing so reduces the processing load of the UE (Ahn: [0117]).

Regarding claim(s) 6 and 17, Babaei discloses all features of claim(s) 5 and 16 as outlined above. 
While Babaei discloses in [0242] Tproc,2+d1 correspond to the carrier where high priority UL transmission overlaps with low priority UL transmission, Babaei does not disclose, but Ahn discloses wherein a subcarrier spacing for the set of UE processing capabilities is a minimum subcarrier spacing of a set of subcarrier spacings of a set of channels ([0116]-[0117]: smallest SCS within a UE Capability is used for μDL value for determining the UE PUSCH timing capability, see equation 4. [0108]-[0110]: equation 4 is T′.sub.proc,2=max((N.sub.2+d.sub.2,1)(2048+144)*k*2.sup.−u*T.sub.c,d.sub.2,2), where Tproc,2 is maximized by μ which is one of (μDL, μUL). μUL is the SCS of a UL BWP in which the PUSCH is to be transmitted), wherein the set of channels includes at least one of ([0110]: DL BWP in which DCI scheduling a PUSCH is transmitted and UL BWP in which the PUSCH is to be transmitted):
a first channel on which a physical downlink control channel triggering the first uplink transmission is conveyed, or
a channel on which the second uplink transmission is to be conveyed ([0110]: UL BWP in which the PUSCH is to be transmitted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the Tproc,2+d1, as taught by Babaei, on the smallest SCS within a UE Capability that is further based on μUL which is the SCS of a UL BWP in which the PUSCH is to be transmitted, as taught by Ahn.
Doing so reduces the processing load of the UE (Ahn: [0117]).

Regarding claim(s) 7 and 18, Babaei discloses all features of claim(s) 1 and 12 as outlined above. 
While Babaei discloses in [0242] Tproc,2+d1 correspond to the carrier where high priority UL transmission overlaps with low priority UL transmission, Babaei does not disclose, but Ahn discloses wherein the UE processing capability is based at least in part on a minimum subcarrier spacing of a set of subcarrier spacings for a set of channels ([0116]-[0117]: smallest SCS within a UE Capability is used for μDL value for determining the UE PUSCH timing capability, see equation 4. [0108]-[0110]: equation 4 is T′.sub.proc,2=max((N.sub.2+d.sub.2,1)(2048+144)*k*2.sup.−u*T.sub.c,d.sub.2,2), where Tproc,2 is maximized by μ which is one of (μDL, μUL). μUL is the SCS of a UL BWP in which the PUSCH is to be transmitted), and
wherein the set of channels includes at least one of ([0110]: DL BWP in which DCI scheduling a PUSCH is transmitted and UL BWP in which the PUSCH is to be transmitted):
a first channel on which a physical downlink control channel triggering the first uplink transmission is conveyed,
a second channel on which the second uplink transmission is to be conveyed ([0110]: UL BWP in which the PUSCH is to be transmitted),
a third channel on which a physical downlink control channel triggering the second uplink transmission is conveyed ([0110]: DL BWP in which DCI scheduling a PUSCH is transmitted. [0048]: PDCCH carries the DCI), or
a fourth channel on which the first uplink transmission is to be conveyed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the Tproc,2+d1, as taught by Babaei, on the smallest SCS within a UE Capability that is further based on μUL which is the SCS of a UL BWP in which the PUSCH is to be transmitted, as taught by Ahn.
Doing so reduces the processing load of the UE (Ahn: [0117]).

Regarding claim(s) 8 and 19,  Babaei in view of Ahn discloses all features of claim(s) 7 and 18 as outlined above. 
Babaei discloses wherein the minimum timeline processing capability is based at least in part on a selected set of carriers ([0242]: the UE processing time capability for the carrier includes a minimum processing time of the high priority channel that may be extended by d2 symbols reported in UE capability. [0094]: the uplink transmissions from the wireless device take place simultaneously on carriers that have the same or different frequency bands).

	Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2021/0218503 A1) in view of Ahn et al. (US 2022/0104222 A1) and Wang et al. (US 2021/0144708 A1).

Regarding claim(s) 9 and 20, Babaei in view of Ahn discloses all features of claim(s) 8 and 19 as outlined above. 
Babaei discloses wherein the selected set of carriers includes at least one of ([0242]: the UE processing time capability for the carrier. [0094]: the uplink transmissions from the wireless device take place simultaneously on carriers that have the same or different frequency bands):
all configured carriers,
one or more carriers that are to convey the second uplink transmission, or
one or more carriers that are associated with a high priority grant ([0074]: DCI includes UL grants. [0239]: DCI is used to schedule PUSCH with different priorities for the carrier. [0242]: high priority UL transmission for the carrier).
Babaei in view of Ahn does not disclose, but Wang discloses wherein the minimum timeline processing capability is based at least in part on configurations of an uplink processing capability and a downlink processing capability pertaining to the selected set of carriers ([0074]: the minimum processing time for UL carrier is determined from μDL corresponding to SCS of DL carrier (=DL processing capability) and μUL corresponding to SCS of UL carrier (=UL processing capability).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimum processing time, as taught by Babaei, to be determined from μDL corresponding to SCS of DL carrier and μUL corresponding to SCS of UL carrier, as taught by Wang.
Doing so provides a determination of the minimum processing time of the UL CI for a UL carrier based on μDL and μUL resulting in the largest T.sub.proc,2 or the smallest μ (Wang: [0074]).

	Claim(s) 4, 15, 26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2021/0218503 A1) in view of He et al. (US 2021/0051649 A1).

Regarding claim(s) 4, 15, 26, and 30, Babaei discloses all features of claim(s) 1, 12, 23, and 27 as outlined above. 
While Babaei discloses in [0242] the minimum processing time of the high priority channel for UL transmission is based on a time duration corresponding to 0, 1, or 2 symbols, Babaei does not disclose, but He discloses wherein the minimum processing timeline capability is an uplink shared channel processing capability and is based at least in part on one or more timing capabilities of a set of carriers associated with the first uplink transmission and the second uplink transmission ([0113]: the minimum processing time in symbols of a higher priority UL transmission, i.e., PUSCH, is indicated by the UE. The UE further indicates the time in symbols for the lower priority UL transmission that is overlapping with the higher priority UL transmission and to be dropped).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimum processing time of the high priority channel for UL transmission, as taught by Babaei, to be for a PUSCH and is based on the needed time in symbols for the higher priority and lower priority UL transmissions, as taught by He.
Doing so allows the BS to receive the UE capability information (He: [0113]) and modify the minimum processing time related to the higher priority order due to the sharing of the processing capability of the UE and accounting the interruption time of the dropping operation (He: [0133]).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478